Opinion by
Mr. Chief Justice Sterrett,
If the question of Oscar Huston’s alleged indebtedness to his father’s estate had been properly raised before the learned auditor, and the fact of its existence and the amount thereof had been established by competent evidence, there would have been no error in setting off the same, or part thereof, against Oscar’s distributive share in his father’s estate; but no offer was made to prove such indebtedness for that purpose, nor was there any evidence before the auditor sufficient to justify him in finding such indebtedness for any purpose.
Standing alone and unsupported by any other testimony, the so-called “ book account.... against Oscar Huston as contained in the- ledger of Robert Huston,” was incompetent for either purpose. It does not purport to be a book of original entries. On the contrary, many of the entries therein are not in chronological order, and some of them evidently refer to other books, not produced, and in regard to which no explanation appears to have been given.
The question of appellant’s alleged indebtedness arose on exceptions to the account of the administrators, filed for the purpose of surcharging said accountants with the amount thereof. This, of course, was resisted by them; and one of them testified in substance that Oscar denied owing the estate anything; and further, that on account of the condition of decedent’s books, they were advised by their attorney not to bring suit on the account, “as they would be beaten.” In this he was corroborated by the attorney referred to, who testified in substance that he advised against the appraisement of the account, because on its face it was such as could not be collected, and, learning also that Oscar disputed the account, he advised against bringing suit.
In view of this and other testimony the auditor refused to surcharge the accountants with the alleged balance claimed to be due by Oscar Huston to the estate; but he proceeded to say *220that Oscar “ was present at the hearing of the audit when this question of his indebtedness to the estate was discussed, heard that the books showed a large balance due from him to his father .... and made no objections. The auditor therefore decides to set off this balance, $2,070.26, shown by said books to be due the deeedent'from the said son Oscar against his share as an heir; and as this balance is considerably greater than his share in the present distribution, the whole fund for distribution is distributed to the remaining heirs.” This conclusion, as we have seen, is unwarranted by any evidence in the case, unless the fact of appellant’s presence at the audit and his silence while the question of his indebtedness to the estate was discussed can be construed as an admission of said indebtedness by him. In view of the fact that the discussion referred to was solely in relation to the attempted surcharge of the administrators, it cannot be possible that appellant’s presence and silence will justify any such conclusion as that drawn by the auditor. It was wholly unwarranted; and the exception recited in the first specification should have been sustained. In so far as the remaining assignments of error involve the same erroneous conclusion, they are also sustained.
Decree reversed with costs to be paid by the appellees; and it is ordered that the record be remitted to the court below with instructions to distribute the fund in accordance with this opinion.